In an action, inter alia, to recover damages for the conversion of a check, the defendant, Morgan Guaranty Trust Company of New York, appeals from a judgment of the Supreme Court, Nassau County (Phelan, J.), entered September 4, 1997, which, upon an order *598of the same court entered June 25, 1997, among other things, granting the plaintiffs motion for summary judgment on the complaint, is in favor of the plaintiff and against it in the principal sum of $101,000.
Ordered that the judgment is affirmed, with costs.
The defendant, Morgan Guaranty Trust Company of New York (hereinafter Morgan Guaranty), converted a $101,000 check drawn on the account of Melville Fergang when it paid over the forged endorsement of the named payee (see, UCC 3-419 [1] [c]; Tonelli v Chase Manhattan Bank, 41 NY2d 667). Consequently, Morgan was liable to the substituted plaintiff, the Lawyers’ Fund for Client Protection, as subrogee of the rights of Melville Fergang.
The contention of Morgan Guaranty that Melville Fergang, and hence, the Lawyers’ Fund for Client Protection, would be unjustly enriched by the award, is without merit (cf., Goldstein Assocs. v Bank of N. Y., 204 AD2d 288; Sweeney v National Bank, 263 App Div 418, affd 290 NY 624).
The remaining contentions of Morgan Guaranty are without merit. O’Brien, J. P., Ritter, Thompson and Goldstein, JJ., concur.